             Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 1 of 10



                                                            THE HONORABLE ROBERT J. BRYAN
 1

 2

 3

 4

 5

 6
                           IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
     KYLA YI, individually and on behalf of                Case No. 3:18-cv-05627-RJB
 9   all others similarly situated,
                                                           STIPULATION REGARDING
10                            Plaintiffs,                  DISCOVERY OF ELECTRONICALLY
                                                           STORED INFORMATION AND
11
             vs.                                           [PROPOSED] ORDER
12
     SK BAKERIES, LLC, a Washington                        NOTE FOR CONSIDERATION:
13   Limited Liability Company, CINNABON                   JANUARY 3, 2019
     FRANCHISOR SPV, LLC, a Delaware
14   Limited Liability Company; and DOES 1
     through 10, inclusive,
15
                               Defendants.
16

17

18                                           STIPULATION

19   A.    General Principles

20         1.      An attorney’s zealous representation of a client is not compromised by conducting

21   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

22   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

23   contributes to the risk of sanctions.

24         2.      The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be

25   applied in each case when formulating a discovery plan. To further the application of the
     STIPULATION REGARDING DISCOVERY OF                                                LAW OFFICES
                                                                          CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                                      1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                                 TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 1
             Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 2 of 10




 1   proportionality standard in discovery, requests for production of ESI and related responses should

 2   be reasonably targeted, clear, and as specific as possible.

 3   B.    ESI Disclosures

 4         Within 30 days after the Rule 26(f) conference, or at a later time if agreed to by the

 5   parties, each party shall disclose:

 6         1.      Custodians. The five custodians most likely to have discoverable ESI in their

 7   possession, custody or control. The custodians shall be identified by name, title, connection to

 8   the instant litigation, and the type of the information under his/her control.

 9         2.      Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared

10   drives, servers, etc.), if any, likely to contain discoverable ESI.

11         3.      Third-Party Data Sources. A list of third-party data sources, if any, likely to

12   contain discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage,

13   etc.) and, for each such source, the extent to which a party is (or is not) able to preserve

14   information stored in the third-party data source.

15         4.      Inaccessible Data. A list of data sources, if any, likely to contain discoverable

16   ESI (by type, date, custodian, electronic system or other criteria sufficient to specifically

17   identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ.

18   P. 26(b)(2)(B).

19   C.    Preservation of ESI

20         The parties acknowledge that they have a common law obligation to take reasonable and

21   proportional steps to preserve discoverable information in the party’s possession, custody or

22   control. With respect to preservation of ESI, the parties agree as follows:

23         1.      Absent a showing of good cause by the requesting party, the parties shall not be

24   required to modify the procedures used by them in the ordinary course of business to back-up

25
     STIPULATION REGARDING DISCOVERY OF                                                 LAW OFFICES
                                                                           CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                                       1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                                  TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 2
                Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 3 of 10




 1   and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

 2   possession, custody or control.

 3         2.        All parties shall supplement their disclosures in accordance with Rule 26(e) with

 4   discoverable ESI responsive to a particular discovery request or mandatory disclosure where that

 5   data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)-

 6   (2) below).

 7         3.        Absent a showing of good cause by the requesting party, the following categories

 8   of ESI need not be preserved:

 9         a.        Deleted, slack, fragmented, or other data only accessible by forensics.

10         b.        Random access memory (RAM), temporary files, or other ephemeral data that

11         are difficult to preserve without disabling the operating system.

12         c.        On-line access data such as temporary internet files, history, cache, cookies, and

13         the like.

14         d.        Data in metadata fields that are frequently updated automatically, such as last-

15         opened dates (see also Section (E)(5)).

16         e.        Back-up data that are substantially duplicative of data that are more accessible

17         elsewhere.

18         f.        Server, system or network logs.

19         g.        Data remaining from systems no longer in use that is unintelligible on the systems

20         in use.

21         h.        Electronic data (e.g. email, calendars, contact data, and notes) sent to or from

22         mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided that a copy

23         of all such electronic data is routinely saved elsewhere (such as on a server, laptop, desktop

24         computer, or “cloud” storage).

25
     STIPULATION REGARDING DISCOVERY OF                                                 LAW OFFICES
                                                                          CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                                       1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                                  TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 3
                Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 4 of 10




 1   D.    Privilege

 2         1.       The parties agree that privilege logs shall be provided 30 days after the date

 3   agreed upon for final production in this matter. The privilege log shall include a unique

 4   identification number for each document and the basis for the claim (attorney-client privileged

 5   or work-product protection). For ESI, the privilege log may be generated using available

 6   metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title and date

 7   created.    Should the available metadata provide insufficient information for the purpose of

 8   evaluating the privilege claim asserted, the producing party shall include such additional

 9   information as required by the Federal Rules of Civil Procedure.

10         2.       The following categories of documents do not need to be contained on a producing

11   party's privilege log, unless good cause exists to require that a party do so.

12         a.       Privileged or work-product information generated after the filing of the

13         complaint.

14         b.       Any communications exclusively between a producing party and its outside

15         counsel, an agent of outside counsel other than the party, any non-testifying experts in

16         connection with specific litigation, or with respect to information protected by Fed. R.

17         Civ. P. 26(b)(4), testifying experts in connection with specific litigation.

18         c.       Any privileged materials or work product created by or specifically at the direction

19         of a party's outside counsel, an agent of outside counsel other than the party, any non-

20         testifying experts in connection with specific litigation, or with respect to information

21         protected by Fed. R. Civ. P. 26(b)(4), testifying experts in connection with specific

22         litigation.

23         3.       Activities undertaken in compliance with the duty to preserve information are

24   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

25
     STIPULATION REGARDING DISCOVERY OF                                                 LAW OFFICES
                                                                           CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                                       1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                                  TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 4
              Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 5 of 10




 1   E.     ESI Discovery Procedures

 2          1.         On-site inspection of electronic media. Such an inspection shall not be permitted

 3   absent a demonstration by the requesting party of specific need and good cause or by agreement

 4   of the parties.

 5          2.         Search methodology. The parties shall timely attempt to reach agreement on

 6   appropriate search terms, or an appropriate computer- or technology-aided methodology, before

 7   any such effort is undertaken. The parties shall continue to cooperate in revising the

 8   appropriateness of the search terms or computer- or technology-aided methodology.

 9          In the absence of agreement on appropriate search terms, or an appropriate computer- or

10   technology-aided methodology, the following procedures shall apply:

11          a.         A producing party shall disclose the search terms or queries, if any, and

12          methodology that it proposes to use to locate ESI likely to contain discoverable

13          information. The parties shall meet and confer to attempt to reach an agreement on the

14          producing party’s search terms and/or other methodology.

15          b.         If search terms or queries are used to locate ESI likely to contain discoverable

16          information, a requesting party is entitled to no more than 5 additional terms or queries

17          to be used in connection with further electronic searches absent a showing of good cause

18          or agreement of the parties. The 5 additional terms or queries, if any, must be provided

19          by the requesting party within 14 days of receipt of the producing party’s production.

20          c.         Focused terms and queries should be employed; broad terms or queries, such as

21          product and company names, generally should be avoided. Absent a showing of good

22          cause, each search term or query returning more than 250 megabytes of data are presumed

23          to be overbroad, excluding Microsoft PowerPoint files, image and audio files, and

24          similarly large file types.

25
     STIPULATION REGARDING DISCOVERY OF                                                 LAW OFFICES
                                                                           CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                                       1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                                  TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 5
             Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 6 of 10




 1         d.      The producing party shall search both non-custodial data sources and ESI

 2         maintained by the custodians identified above.

 3         3.      Format.

 4         a.      The parties agree that ESI will be produced to the requesting party with searchable

 5         text, in a format to be decided between the parties. Acceptable formats include, but are not

 6         limited to, native files, multi-page TIFFs (with a companion OCR or extracted text

 7         file), single-page TIFFs (only with load files for e-discovery software that includes

 8         metadata fields identifying natural document breaks and also includes companion OCR

 9         and/or extracted text files), and searchable PDF. Unless otherwise agreed to by the parties,

10         files that are not easily converted to image format, such as spreadsheet, database and

11         drawing files, should be produced in native format.

12         b.      Each document image file shall be named with a unique Bates Number (e.g. the

13         unique Bates Number of the page of the document in question, followed by its file

14         extension). File names should not be more than twenty characters long or contain spaces.

15         When a text-searchable image file is produced, the producing party must preserve the

16         integrity of the underlying ESI, i.e., the original formatting, the metadata (as noted below)

17         and, where applicable, the revision history. The parties shall produce their information in

18         the following format: single- page images and associated multi-page text files containing

19         extracted text or with appropriate software load files containing all requisite information

20         for use with the document management system (e.g., Concordance® or Summation®),

21         as agreed to by the parties.

22         4.      De-duplication.    The parties may de-duplicate their ESI production across

23   custodial and non-custodial data sources after disclosure to the requesting party.

24         5.      Metadata fields. If the requesting party seeks metadata, the parties agree that only

25   the following metadata fields need be produced: document type; custodian and duplicate
     STIPULATION REGARDING DISCOVERY OF                                                LAW OFFICES
                                                                         CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                                      1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                                 TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 6
             Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 7 of 10




 1   custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file

 2   path; date and time created, sent, modified and/or received; and hash value.

 3         DATED this 3rd day of January, 2019.

 4

 5                                     INDIA LIN BODIEN, ATTORNEY AT LAW

 6                                     By        s/ India Lin Bodien
                                       India Lin Bodien, WSBA# 44898
 7
                                       2522 North Proctor Street, #387
 8                                     Tacoma, WA 98406-5338
                                       Phone: (253) 212-7913
 9                                     Fax: (253) 276-0081
                                       Email: india@indialinbodienlaw.com
10
                                       ACKERMANN & TILAJEF, P.C.
11
                                       Craig J. Ackermann, WSBA# 53330
12                                     Brian Denlinger, WSBA# 53177
                                       2602 Birth Proctor Street, #205
13
                                       Tacoma, WA 98406
14                                     Phone: (310) 277-0614
                                       Fax: (310) 277-0635
15                                     Email: cja@ackermanntilajef.com
                                                bd@ackermanntilajef.com
16
                                       Attorneys for Plaintiff and others similarly situated
17

18                                    CALFO EAKES & OSTROVSKY PLLC
19
                                       By        s/ Angelo J. Calfo
20                                     Angelo J. Calfo, WSBA# 27079
                                       1301 Second Avenue, Suite 2800
21                                     Seattle, WA 98101
                                       Phone: (206) 407-2210
22                                     Fax: (206) 407-2224
                                       Email: angeloc@calfoeakes.com
23

24

25
     STIPULATION REGARDING DISCOVERY OF                                                LAW OFFICES
                                                                          CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                                      1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                                 TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 7
           Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 8 of 10



                               PAUL WEISS RIFKIND WHARTON & GARRISON LLP
 1
                               Robert A. Atkins
 2
                               Adam J. Bernstein
 3                             1285 Avenue of the Americas, Suite 2800
                               New York, NY 10019-6064
 4                             Phone: (212) 373-3000
                               Fax: (212) 757-3990
 5                             Email: ratkins@paulweiss.com
                                       abernstein@paulweiss.com
 6
                                Daniel J. Howley
 7                              2001 K Street, NW
                                Washington, DC 20006-1047
 8
                                Phone: (202) 223-7372
 9                              Fax: (202) 204-7372
                                Email: dhowley@paulweiss.com
10
                                Attorneys for Defendant Cinnabon Franchisor SPV, LLC
11

12                             ROBERT JOHNS & HEMPHILL, PLLC
13                             By       s/ Michael M.K. Hemphill
                               Michael M.K. Hemphill, Esq.
14
                               Michael W. Johns, Esq.
15                             7525 Pioneer Way, Suite 202
                               Gig Harbor, WA 98335
16                             Email: mikeh@rjh-legal.com
                                      mike@rjh-legal.com
17
                                Attorneys for Defendant SK Bakeries, LLC
18

19

20

21

22

23

24

25
     STIPULATION REGARDING DISCOVERY OF                                     LAW OFFICES
                                                              CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                           1301 SECOND AVENUE, SUITE 2800
                                                                SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                      TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 8
           Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 9 of 10




 1                                        ORDER

 2        Based on the foregoing, IT IS SO ORDERED.

 3

 4        DATED this _______ day of ___________________________, 2019.

 5

 6                                  ______________________________________
                                    THE HONORABLE ROBERT J. BRYAN
 7                                  UNITED STATES DITRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION REGARDING DISCOVERY OF                                   LAW OFFICES
                                                             CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                         1301 SECOND AVENUE, SUITE 2800
                                                              SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                    TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 9
            Case 3:18-cv-05627-RJB Document 43 Filed 01/03/19 Page 10 of 10




 1                                 CERTIFICATE OF SERVICE

 2         The undersigned hereby certifies that on January 3, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the CM/ECF participants.

 5         DATED this 3rd day of January, 2019.
 6

 7                                                             s/George Barrington
                                                                George Barrington
 8                                                               Legal Assistant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION REGARDING DISCOVERY OF                                             LAW OFFICES
                                                                      CALFO EAKES & OSTROVSKY PLLC
     ELECTRONICALLY STORED INFORMATION                                   1301 SECOND AVENUE, SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101-3808
     AND [PROPOSED] ORDER                                              TEL, (206) 407-2200 FAX, (206) 407-2224
     (NO. 3:18-cv-05627-RJB) - 10
